Citation Nr: 1307353	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-33 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand and left leg problems, claimed as due to a procedure performed at a VA facility.

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1948 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and February 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  

In February 2012, the Board remanded the claim for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand of both of the Veteran's claims is necessary.  The Board regrets the delay caused by this remand.  After a thorough review of the claims file, however, the Board finds that further evidentiary development is necessary prior to a final adjudication of the claims.

With respect to the claim to reopen, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the body of the prior Board remand of February 2012, it was noted that the Veteran has claimed that he has experienced right hand and left leg problems as a result of a March 1988 surgery at the VA Medical Center in Fresno.  While the Veteran has provided limited VA records associated with this procedure, full records are not part of the claims file, and VA does not appear to have requested such records.  The Board observed that in April 2007, the RO requested the Veteran's medical records from this medical facility, but this request stated that the Veteran's surgery occurred in 1995, rather than in March 1988.  The records received from the VA Medical Center pertain only to the period from 1994 to 1998.  It was noted that, on remand, an additional request for pertinent VA medical records, to specifically include records from March 1988, should be made.  However, a review of the Board's remand shows that this development to be conducted was inadvertently omitted from the order paragraphs of the remand.  Further a review of the claim file shows that the RO/AMC did not make a request for records from March 1988. Accordingly, on remand these records must be requested.  

Furthermore, since the February 2012 remand the Veteran has claimed, as stated in a March 2012 statement, that he has experienced right hand and left leg problems as a result of an injury incurred when he fell off a gurney at the San Francisco VA Medical Center in 1987.  A review of the paper claim file and Virtual VA file shows that, with regards to treatment records form the VAMC in San Francisco/Fresno, only records from October 1994 onward have been obtained.  Accordingly, on remand, the request for outstanding record will be from 1987 to 1994.

Regarding the claim of entitlement to TDIU, the Board finds that the outcome of the claim to reopen may potentially impact the TDIU claim.  Therefore, the Board finds that they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Accordingly, the issue of entitlement to TDIU will be deferred until the claim to reopen has been adjudicated. 

Moreover, at the prior remand of February 2012, the RO/AMC was requested to refer the issue of entitlement to TDIU to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  The record reflects that referral to the Director of Compensation and Pension Services was done in January 2013. However, it appears that the review by the Director of Compensation and Pension Services has not been completed.  Therefore, the issue of entitlement to TDIU is not ready for appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should request and associate with the claim file all San Francisco and Fresno VA treatment records for the Veteran from 1987 to October 1994.  All efforts to obtain the records must be clearly documented in the claim file.  If the records are unavailable it should be noted in the record and the reason for their unavailability should be clearly documented.

2.  After the above development has been completed, and after the review by the Director of Compensation and Pension Services as to entitlement to TDIU has been completed, the RO/AMC should review the newly obtained evidence and conduct any additional development deemed appropriate.  

3.  Thereafter, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



